DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makala et al. (US 2014/0273373) (“Makala”).
With regard to claim 1, figures 17A-17H of Makala discloses a method of manufacturing a semiconductor device, the method comprising: forming a sacrificial pattern 31; forming a first stacked structure (“120U”, par [0137]) over the sacrificial pattern 31, wherein the first stacked structure 120U includes first material layers 3 and second material layers 121 formed alternately with each other; forming first openings 84z passing through the first stacked structure 120U; removing the sacrificial pattern 31 through the first openings 84z to form a second opening 84x; forming a multilayer dielectric layer 13 in the first 84z and second openings 84x to fill 13 the second opening 84x; and forming first semiconductor patterns 1 in the first openings 84z.
With regard to claim 9, figures 17A-17H of Makala discloses that the forming of the multilayer dielectric layer 13 comprises: forming a charge blocking layer 7 in the first 84z and second openings 84x; forming a data storage layer 9 in the first 84z and second openings 84x, in which the charge blocking layer 7 is formed; and forming a tunnel insulating layer 11 in the first 84z and second openings 84x, in which the data storage layer 9 is formed, in order to completely fill the second opening 84x.
With regard to claim 10, figures 17A-17H of Makala discloses forming of the multilayer dielectric layer 13 comprises: forming a charge blocking layer 7 in the first 84z and second openings 84x; forming a data storage layer 9 in the first 84z and second openings 84x, in which the charge blocking layer 7 is formed, in order to completely fill the second opening 84x; and forming a tunnel insulating layer 11 in the first openings 84z, in which the data storage layer 9 is formed.
With regard to claim 11, figures 17A-17H of Makala discloses a second stacked structure (“lower portion of the stack 120L of alternating layers 3, 121”, par [0131]) including third material layers (3 in 120L) and fourth material layers (121 in 120L) formed alternately with each other, before the forming of the sacrificial pattern 31; and forming second semiconductor patterns (1 in 120L) passing through the second stacked structure 120L.

Allowable Subject Matter
Claims 2-8 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claim 15 is that Makala et al. (US 2014/0273373) (“Makala”) does not disclose forming a slit passing through the second stacked structure, the dielectric layer and the first stacked structure; etching the dielectric layer to form a third opening, the third opening exposing the first semiconductor pattern and the second semiconductor pattern; and forming a coupling pattern in the third opening.
The primary reason for the allowance of claim 18 is that Makala et al. (US 2014/0273373) (“Makala”) does not disclose forming a slit passing through the second stacked structure, the dielectric layer and the first stacked structure; etching the dielectric layer to form a third opening, the third opening exposing the first polysilicon layer and the second polysilicon layer; and forming a coupling pattern in the third opening.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        8/2/2022